Works, J.
—Action for the partition of real estate. Findings and judgment for the defendant, that he was the owner of all the property in controversy.
The appeal is from the judgment, and comes to us on the judgment roll.
The only real question presented by the record is, whether or not a certain agreement between the grantors of the parties to this action, by which said parties compromised and dismissed an action pending between them, involving the title to this same property, was a bar to the plaintiff’s claim to an interest therein. The court below found that the dismissal of the action under a special agreement involving other disputed matters was sufficient to bar the plaintiff’s claim, and in this we think the court was right. (Merritt v. Campbell, 47 Cal. 542.)
The plaintiff had full knowledge of the agreement and dismissal, and must be held to have been bound thereby.
Judgment affirmed.
McFarland, J., Paterson, J., Thornton, J:, Sharp-stein, J., and Beatty, C. J., concurred.